 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     STEVE LAZAR
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 5:19-PO-00295-JLT
10
                        Plaintiff
11
      STEVE LAZAR,
12
                        Defendants.
13
                                                       STIPULATION AND ORDER TO
14                                                     CONTINUE STATUS CONFERENCE
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE JENNIFER
     L. THURSTON; AND WILLIAM B. TAYLOR, SPECIAL ASSISTANT UNITED STATES
17   ATTORNEY:
18
     COMES NOW Defendant, STEVE LAZAR, by and through his attorney of record, EMILY
19
     DELEON, hereby requesting that the Status Conference currently set for Tuesday, March 3, 2020
20
     be continued to September 1, 2020 at 9:00 a.m. in front of Honorable Jennifer L. Thurston. The
21
     parties have conferred and agreed to this proposed continuance given that Mr. Lazar has
22
     completed the 100 hours of ordered community service and paid the court fine in its entirety.
23

24   IT IS SO STIPULATED.
                                                                 Respectfully Submitted,
25   DATED: 2/11/2020                                            /s/ Emily Deleon______
26                                                               EMILY DELON
                                                                 Attorney for Defendant
27                                                               STEVE LAZAR

28
                                                      1
 1   DATED: 2/11/2020                                   /s/ William B. Taylor______
                                                        WILLIAM B. TAYLOR
 2                                                      Special Assistant U.S. Attorney
 3

 4

 5                                        ORDER
 6
     IT IS SO ORDERED that the STATUS CONFERENCE set for March 3, 2020 is continued to
 7
     September 1, 2020 at 9:00 a.m.
 8

 9

10   IT IS SO ORDERED.

11      Dated:    February 12, 2020                   /s/ Jennifer L. Thurston
                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
